This is an application for a writ of habeas corpus by petitioner, W.E. Roberts, in which he represents that he is unlawfully restrained of his liberty and imprisoned by George Frampton, sheriff of Comanche county, Okla.; that the cause of said restraint is that petitioner was arrested on the 20th day of February on a warrant issued on a complaint by M.T. Perkins, justice of the peace, charging the defendant with feloniously deserting a minor child. The petition then sets up alleged facts attempting to show that there is no legal obligation on the petitioner to support the said child. No copy of any commitment is attached to the petition.
The Attorney General demurred to the petition on the ground that same did not contain facts sufficient to entitle petitioner to the relief prayed for, and on a hearing of the same it was ordered by the court that the demurrer be sustained and the petition dismissed.